Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-19-00702-CR

                                      Jesse Gregory NARVAIZ,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015CR0351
                             Honorable Frank J. Castro, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: October 21, 2020

AFFIRMED

           Appellant pled no contest to a third charge of driving while intoxicated as part of a plea

agreement with the State. Pursuant to the agreement, the trial court found Narvaiz guilty, fined

him $1,500, and sentenced him to four years in prison. The court suspended the sentence of

confinement and placed Narvaiz on community supervision for a period of four years. The State

later filed motions to revoke Narvaiz’s community supervision, alleging he violated various

conditions of his community supervision. Narvaiz pled true to allegations he failed to report to his

supervision officer in September, November, and December of 2018 and in each month January
                                                                                      04-19-00702-CR


through July of 2019. Narvaiz also pled true to leaving the county in August 2019 without written

permission of the court or his supervision officer. The State abandoned several of its allegations,

and Narvaiz pled not true to allegations that he failed to report a change of address and that he

committed the offense of failing to identify himself to a police officer by providing false

information.

       After an evidentiary hearing, the trial court found the allegation Narvaiz failed to give

notice of a change of address to be not true. The court found true the allegations Narvaiz violated

the terms of his community supervision by committing the offense of failure to identify, failing to

report to his supervision officer as required in ten separate months, and leaving the county without

permission. The court revoked Narvaiz’s community supervision and imposed a sentence of three

years in prison and a $1,500 fine. Narvaiz timely appealed. His sole issue on appeal is that the

officer who arrested Narvaiz for failure to identify did not have reasonable suspicion to initiate an

investigative stop.

       We review the trial court’s order revoking probation for abuse of discretion. Jackson v.

State, 645 S.W.2d 303, 305 (Tex. Crim. App. 1983). Only one sufficient ground is necessary to

support a trial court’s decision to revoke community supervision. Smith v. State, 286 S.W.3d 333,

342 (Tex. Crim. App. 2009). And a plea of true, standing alone, is sufficient to support revocation.

Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.] 1979). Narvaiz does not

challenge three of the grounds to which he pled true and which the trial court found to be true.

Those grounds and Narvaiz’s plea of true to them are sufficient to support the trial court’s order

revoking his probation. We therefore do not address his sole argument. See Moore v. State, 605
S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980) (“We need not address appellant’s other

contentions since one sufficient ground for revocation will support the court’s order to revoke

probation.”); Gobell v. State, 528 S.W.2d 223, 224 (Tex. Crim. App. 1975) (“Since the other


                                                -2-
                                                                                   04-19-00702-CR


finding upon which probation was revoked is unchallenged, appellant’s contention, even if correct,

would not show an abuse of discretion.”)

       The trial court did not abuse its discretion in revoking Narvaiz’s community supervision.

We affirm the judgment.

                                                 Luz Elena D. Chapa, Justice

DO NOT PUBLISH




                                               -3-